Title: To Thomas Jefferson from J. P. G. Muhlenberg and Others, 12 December 1803
From: Muhlenberg, J. P. G. and Others,
To: Jefferson, Thomas


               
                  [before 12 Dec. 1803]
               
               Understanding that Major John Mifflin Irwin of the City of Philadelphia intends to apply to the President of the United States for the appointment of Naval Officer, or Surveyor of the Port at New Orleans—We the subscribers recommend him as a Gentleman of Honor and integrity and well qualifyed to fill either of the said Offices.—
               
                  P. Muhlenberg
                  Tench Coxe
                  Jno. Shee
                  Jno Porter
                   John Barker
                  Israel Israel
                  Blair McClenachan
                  Thoms. Procter
                  James Gamble
                  Nathan Dorsey L.P.
               
            